
	

113 HR 354 IH: Sexual Assault Forensic Evidence Reporting Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 354
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Poe of Texas (for
			 himself and Mrs. Carolyn B. Maloney of New
			 York) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the DNA Analysis Backlog Elimination Act of 2000
		  to provide for Debbie Smith grants for auditing sexual assault evidence
		  backlogs and to establish a Sexual Assault Forensic Evidence Reporting System,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sexual Assault Forensic Evidence
			 Reporting Act of 2013 or the SAFER Act of 2013.
		2.Debbie Smith grants for auditing sexual
			 assault evidence backlogsSection 2 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135) is amended—
			(1)in subsection (a), by adding at the end the
			 following new paragraphs:
				
					(7)To conduct an audit consistent with
				subsection (n) of the samples of sexual assault evidence that are in the
				possession of the State or unit of local government and are awaiting
				testing.
					(8)To ensure that the collection and
				processing of DNA evidence by law enforcement agencies from crimes, including
				sexual assault and other violent crimes against persons, is carried out in an
				appropriate and timely manner and in accordance with the protocols and
				practices developed under subsection
				(o)(1).
					;
			(2)in subsection (c), by adding at the end the
			 following new paragraph:
				
					(4)Allocation of grant awards for
				auditsFor each of fiscal
				years 2014 through 2017, not less than 5 percent, but not more than 7 percent,
				of the grant amounts distributed under paragraph (1) shall, if sufficient
				applications to justify such amounts are received by the Attorney General, be
				awarded for purposes described in subsection (a)(7), provided that none of the
				funds required to be distributed under this paragraph shall decrease or
				otherwise limit the availability of funds required to be awarded to States or
				units of local government under paragraph
				(3).
					;
				and
			(3)by adding at the end the following new
			 subsections:
				
					(n)Use of Funds for Auditing Sexual Assault
				Evidence Backlogs
						(1)EligibilityThe Attorney General may award a grant
				under this section to a State or unit of local government for the purpose
				described in subsection (a)(7) only if the State or unit of local
				government—
							(A)submits a plan for performing the audit of
				samples described in such subsection; and
							(B)includes in such plan a good-faith estimate
				of the number of such samples.
							(2)Grant conditionsA State or unit of local government
				receiving a grant for the purpose described in subsection (a)(7)—
							(A)may not enter into any contract or
				agreement with any non-governmental vendor laboratory to conduct an audit
				described in subsection (a)(7); and
							(B)shall—
								(i)not later than 1 year after receiving the
				grant, complete the audit referred to in paragraph (1)(A) in accordance with
				the plan submitted under such paragraph;
								(ii)not later than 60 days after receiving
				possession of a sample of sexual assault evidence that was not in the
				possession of the State or unit of local government at the time of the
				initiation of an audit under paragraph (1)(A), subject to paragraph (4)(F),
				include in any required reports under clause (v), the information listed under
				paragraph (4)(B);
								(iii)for each sample of sexual assault evidence
				that is identified as awaiting testing as part of the audit referred to in
				paragraph (1)(A)—
									(I)assign a unique numeric or alphanumeric
				identifier to each sample of sexual assault evidence that is in the possession
				of the State or unit of local government and is awaiting testing; and
									(II)identify the date or dates after which the
				State or unit of local government would be barred by any applicable statutes of
				limitations from prosecuting a perpetrator of the sexual assault to which the
				sample relates;
									(iv)provide that—
									(I)the chief law enforcement officer of the
				State or unit of local government, respectively, is the individual responsible
				for the compliance of the State or unit of local government, respectively, with
				the reporting requirements described in clause (v); or
									(II)the designee of such officer may fulfill
				the responsibility described in subclause (I) so long as such designee is an
				employee of the State or unit of local government, respectively, and is not an
				employee of any governmental laboratory or non-governmental vendor laboratory;
				and
									(v)comply with all grantee reporting
				requirements described in paragraph (4).
								(3)Extension of initial deadlineThe Attorney General may grant an extension
				of the deadline under paragraph (2)(B)(i) to a State or unit of local
				government that demonstrates that more time is required for compliance with
				such paragraph.
						(4)Sexual assault forensic evidence
				reports
							(A)In generalFor not less than 12 months after the
				completion of an initial count of sexual assault evidence that is awaiting
				testing during an audit referred to in paragraph (1)(A), a State or unit of
				local government that receives a grant award under subsection (a)(7) shall, not
				less than every 60 days, submit a report to the Department of Justice, on a
				form prescribed by the Attorney General, which shall contain the information
				required under subparagraph (B).
							(B)Contents of reportsA report under this paragraph shall contain
				the following information—
								(i)the name of the State or unit of local
				government filing the report;
								(ii)the period of dates covered by the
				report;
								(iii)the cumulative total number of samples of
				sexual assault evidence that, at the end of the reporting period—
									(I)are in the possession of the State or unit
				of local government at the reporting period;
									(II)are awaiting testing; and
									(III)the State or unit of local government has
				determined should undergo DNA or other appropriate forensic analyses;
									(iv)the cumulative total number of samples of
				sexual assault evidence in the possession of the State or unit of local
				government that, at the end of the reporting period, the State or unit of local
				government has determined should not undergo DNA or other appropriate forensic
				analyses, provided that the reporting form shall allow for the State or unit of
				local government, at its sole discretion, to explain the reasoning for this
				determination in some or all cases;
								(v)the cumulative total number of samples of
				sexual assault evidence in a total under clause (iii) that have been submitted
				to a laboratory for DNA or other appropriate forensic analyses;
								(vi)the cumulative total number of samples of
				sexual assault evidence identified by an audit referred to in paragraph (1)(A)
				or under paragraph (2)(B)(ii) for which DNA or other appropriate forensic
				analysis has been completed at the end of the reporting period;
								(vii)the total number of samples of sexual
				assault evidence identified by the State or unit of local government under
				paragraph (2)(B)(ii), since the previous reporting period; and
								(viii)the cumulative total number of samples of
				sexual assault evidence described under clause (iii) for which the State or
				unit of local government will be barred within 12 months by any applicable
				statute of limitations from prosecuting a perpetrator of the sexual assault to
				which the sample relates.
								(C)Publication of reportsNot later than 7 days after the submission
				of a report under this paragraph by a State or unit of local government, the
				Attorney General shall, subject to subparagraph (D), publish and disseminate a
				facsimile of the full contents of such report on an appropriate internet
				website.
							(D)Personally identifiable
				informationThe Attorney
				General shall ensure that any information published and disseminated as part of
				a report under this paragraph, which reports information under this subsection,
				does not include personally identifiable information or details about a sexual
				assault that might lead to the identification of the individuals
				involved.
							(E)Optional reportingThe Attorney General shall—
								(i)at the discretion of a State or unit of
				local government required to file a report under subparagraph (A), allow such
				State or unit of local government, at their sole discretion, to submit such
				reports on a more frequent basis; and
								(ii)make available to all States and units of
				local government the reporting form created pursuant to subparagraph (A),
				whether or not they are required to submit such reports, and allow such States
				or units of local government, at their sole discretion, to submit such reports
				for publication.
								(F)Samples exempt from reporting
				requirementThe reporting
				requirements described in paragraph (2) shall not apply to a sample of sexual
				assault evidence that—
								(i)is not considered criminal evidence (such
				as a sample collected anonymously from a victim who is unwilling to make a
				criminal complaint); or
								(ii)relates to a sexual assault for which the
				prosecution of each perpetrator is barred by a statute of limitations.
								(5)DefinitionsIn this subsection:
							(A)Awaiting testingThe term awaiting testing
				means, with respect to a sample of sexual assault evidence, that—
								(i)the sample has been collected and is in the
				possession of a State or unit of local government;
								(ii)DNA and other appropriate forensic analyses
				have not been performed on such sample; and
								(iii)the sample is related to a criminal case or
				investigation in which final disposition has not yet been reached.
								(B)Final dispositionThe term final disposition
				means, with respect to a criminal case or investigation to which a sample of
				sexual assault evidence relates—
								(i)the conviction or acquittal of all
				suspected perpetrators of the crime involved;
								(ii)a determination by the State or unit of
				local government in possession of the sample that the case is unfounded;
				or
								(iii)a declaration by the victim of the crime
				involved that the act constituting the basis of the crime was not
				committed.
								(C)Possession
								(i)In generalThe term possession, used with
				respect to possession of a sample of sexual assault evidence by a State or unit
				of local government, includes possession by an individual who is acting as an
				agent of the State or unit of local government for the collection of the
				sample.
								(ii)Rule of constructionNothing in clause (i) shall be construed to
				create or amend any Federal rights or privileges for non-governmental vendor
				laboratories described in regulations promulgated under section 210303 of the
				DNA Identification Act of 1994 (42 U.S.C. 14131).
								(o)Establishment of protocols, technical
				assistance, and definitions
						(1)Protocols and practicesNot later than 18 months after the date of
				enactment of the SAFER Act of
				2013, the Director, in consultation with Federal, State, and
				local law enforcement agencies and government laboratories, shall develop and
				publish a description of protocols and practices the Director considers
				appropriate for the accurate, timely, and effective collection and processing
				of DNA evidence, including protocols and practices specific to sexual assault
				cases, which shall address appropriate steps in the investigation of cases that
				might involve DNA evidence, including—
							(A)how to determine—
								(i)which evidence is to be collected by law
				enforcement personnel and forwarded for testing;
								(ii)the preferred order in which evidence from
				the same case is to be tested; and
								(iii)what information to take into account when
				establishing the order in which evidence from different cases is to be
				tested;
								(B)the establishment of a reasonable period of
				time in which evidence is to be forwarded by emergency response providers, law
				enforcement personnel, and prosecutors to a laboratory for testing;
							(C)the establishment of reasonable periods of
				time in which each stage of analytical laboratory testing is to be
				completed;
							(D)systems to encourage communication within a
				State or unit of local government among emergency response providers, law
				enforcement personnel, prosecutors, courts, defense counsel, crime laboratory
				personnel, and crime victims regarding the status of crime scene evidence to be
				tested; and
							(E)standards for conducting the audit of the
				backlog for DNA case work in sexual assault cases required under subsection
				(n).
							(2)Technical assistance and
				trainingThe Director shall
				make available technical assistance and training to support States and units of
				local government in adopting and implementing the protocols and practices
				developed under paragraph (1) on and after the date on which the protocols and
				practices are published.
						(3)DefinitionsIn this subsection, the terms
				awaiting testing and possession have the meanings
				given those terms in subsection
				(n).
						.
			3.Reports to congressNot later than 90 days after the end of each
			 fiscal year for which a grant is made for the purpose described in section
			 2(a)(7) of the DNA Analysis Backlog Elimination Act of 2000, as amended by
			 section 2, the Attorney General shall submit to Congress a report that—
			(1)lists the States and units of local
			 government that have been awarded such grants and the amount of the grant
			 received by each such State or unit of local government;
			(2)states the number of extensions granted by
			 the Attorney General under section 2(n)(3) of the DNA Analysis Backlog
			 Elimination Act of 2000, as added by section 2; and
			(3)summarizes the processing status of the
			 samples of sexual assault evidence identified in Sexual Assault Forensic
			 Evidence Reports established under section 2(n)(4) of the DNA Analysis Backlog
			 Elimination Act of 2000, including the number of samples that have not been
			 tested.
			4.Reducing the rape kit backlogSection 2(c)(3) of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135(c)(3)) is amended—
			(a)in subparagraph (B), by striking
			 2014 and inserting 2018; and
			(b)by adding at the end the following:
				
					(C)For each of fiscal years 2014 through 2018,
				not less than 75 percent of the total grant amounts shall be awarded for a
				combination of purposes under paragraphs (1), (2), and (3) of subsection
				(a).
					.
			5.Oversight and accountabilityAll grants awarded by the Department of
			 Justice that are authorized under the SAFER
			 Act of 2013 shall be subject to the following:
			(1)Audit requirementBeginning in fiscal year 2013, and each
			 fiscal year thereafter, the Inspector General of the Department of Justice
			 shall conduct audits of recipients of grants under this Act to prevent waste,
			 fraud, and abuse of funds by grantees. The Inspector General shall determine
			 the appropriate number of grantees to be audited each year.
			(2)Mandatory exclusionA recipient of grant funds under this Act
			 that is found to have an unresolved audit finding shall not be eligible to
			 receive grant funds under this Act during the 2 fiscal years beginning after
			 the 12-month period described in paragraph (5).
			(3)PriorityIn awarding grants under this Act, the
			 Attorney General shall give priority to eligible entities that, during the 3
			 fiscal years before submitting an application for a grant under this Act, did
			 not have an unresolved audit finding showing a violation in the terms or
			 conditions of a Department of Justice grant program.
			(4)ReimbursementIf an entity is awarded grant funds under
			 this Act during the 2-fiscal-year period in which the entity is barred from
			 receiving grants under paragraph (2), the Attorney General shall—
				(A)deposit an amount equal to the grant funds
			 that were improperly awarded to the grantee into the General Fund of the
			 Treasury; and
				(B)seek to recoup the costs of the repayment
			 to the fund from the grant recipient that was erroneously awarded grant
			 funds.
				(5)Defined termIn this section, the term unresolved
			 audit finding means an audit report finding in the final audit report of
			 the Inspector General of the Department of Justice that the grantee has
			 utilized grant funds for an unauthorized expenditure or otherwise unallowable
			 cost that is not closed or resolved within a 12-month period beginning on the
			 date when the final audit report is issued.
			(6)Nonprofit organization
			 requirements
				(A)DefinitionFor purposes of this section and the grant
			 programs described in this Act, the term nonprofit organization
			 means an organization that is described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 and is exempt from taxation under section 501(a) of such
			 Code.
				(B)ProhibitionThe Attorney General shall not award a
			 grant under any grant program described in this Act to a nonprofit organization
			 that holds money in offshore accounts for the purpose of avoiding paying the
			 tax described in section 511(a) of the Internal Revenue Code of 1986.
				(C)DisclosureEach nonprofit organization that is awarded
			 a grant under a grant program described in this Act and uses the procedures
			 prescribed in regulations to create a rebuttable presumption of reasonableness
			 for the compensation of its officers, directors, trustees and key employees,
			 shall disclose to the Attorney General, in the application for the grant, the
			 process for determining such compensation, including the independent persons
			 involved in reviewing and approving such compensation, the comparability data
			 used, and contemporaneous substantiation of the deliberation and decision. Upon
			 request, the Attorney General shall make the information disclosed under this
			 subsection available for public inspection.
				(7)Administrative expensesUnless otherwise explicitly provided in
			 authorizing legislation, not more than 7.5 percent of the amounts authorized to
			 be appropriated under this Act may be used by the Attorney General for salaries
			 and administrative expenses of the Department of Justice.
			(8)Conference expenditures
				(A)LimitationNo amounts authorized to be appropriated to
			 the Department of Justice under this Act may be used by the Attorney General or
			 by any individual or organization awarded discretionary funds through a
			 cooperative agreement under this Act, to host or support any expenditure for
			 conferences that uses more than $20,000 in Department funds, unless the Deputy
			 Attorney General or the appropriate Assistant Attorney General, Director, or
			 principal deputy as the Deputy Attorney General may designate, provides prior
			 written authorization that the funds may be expended to host a
			 conference.
				(B)Written approvalWritten approval under subparagraph (A)
			 shall include a written estimate of all costs associated with the conference,
			 including the cost of all food and beverages, audio/visual equipment, honoraria
			 for speakers, and any entertainment.
				(C)ReportThe Deputy Attorney General shall submit an
			 annual report to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives on all conference expenditures
			 approved by operation of this paragraph.
				(9)Prohibition on lobbying activity
				(A)In generalAmounts authorized to be appropriated under
			 this Act may not be utilized by any grant recipient to—
					(i)lobby any representative of the Department
			 of Justice regarding the award of grant funding; or
					(ii)lobby any representative of a Federal,
			 State, local, or tribal government regarding the award of grant funding.
					(B)PenaltyIf the Attorney General determines that any
			 recipient of a grant under this Act has violated subparagraph (A), the Attorney
			 General shall—
					(i)require the grant recipient to repay the
			 grant in full; and
					(ii)prohibit the grant recipient from receiving
			 another grant under this Act for not less than 5 years.
					6.SunsetEffective on December 31, 2018, subsections
			 (a)(7) and (n) of section 2 of the DNA Analysis Backlog Elimination Act of 2000
			 (42 U.S.C. 14135(a)(7) and (n)) are repealed.
		
